Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 23-41 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Kablaoui (2017/0045884) with Ricci (2018/0047295) was demonstrated to have taught or suggested several of the features found in independent claims 23, 36, 40 and 41.  Claims 28-31 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See previous office action mailed 08/27/2021).
Applicants also presented arguments after the final office action.  The argued for features were not expressly written in the claims and this was noted in the Examiners response to the arguments received 12/20/2021.
Applicants have included the steps required for determining the difference between the UAV positions, one determined by the UAV and the other by a network entity obtaining network based information available in the cellular network and associated with the UAV.
The prior art doesn’t teach each and every element of the independent claims therefore the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643